                         UNITED STATES DISTRICT COURT
                         SOUTHERN DISTRICT OF FLORIDA

                        CASE NO. 18-61183-CIV-COHN/SNOW
                          (CASE NO. 14-60190-CR-COHN)

 WALLACE LEE BREWTON, III,

       Movant,

 vs.

 UNITED STATES OF AMERICA,

       Respondent.
                                    /

               ORDER ADOPTING REPORT OF MAGISTRATE JUDGE

       THIS CAUSE is before the Court upon the Report and Recommendation [DE 27]

(“Report”) submitted by United States Magistrate Judge Lurana S. Snow regarding

Movant Wallace Lee Brewton III’s Amended Motion to Vacate, Set Aside, or Correct

Sentence pursuant to 28 U.S.C. § 2255 [DE 26] (“Motion”). Pursuant to 28 U.S.C. §

636(b)(1), the Court has conducted a de novo review of the Report, the Motion, the

Government’s Response [DE 24], and the record in this case, and is otherwise advised

in the premises. The Court notes that neither side has filed Objections to the Report,

and the deadline for doing so has passed.

       In the Report, Judge Snow concludes Movant’s convictions and sentences on

Counts 3 and 4 must be vacated and the Movant must be resentenced on Counts 1 and

2 in light of United States v. Davis, ___U.S. ___, 139 S.Ct. 2319, 204 L.Ed.2d 757 (2019)

and Brown v. United States, 942 F.3d 1069 (11th Cir. 2019). Movant was convicted on

February 24, 2015, of four counts: (1) conspiracy to commit Hobbs Act Robbery, in

violation of 18 U.S.C. § 1951(a); (2) Hobbs Act Robbery, in violation of 18 U.S.C. §
1951(a); (3) conspiracy to use and brandish a firearm in furtherance of a crime of

violence, in violation of 18 U.S.C. § 924(o); and (4) using and brandishing a firearm in

furtherance of a crime of violence, in violation of 18 U.S.C. § 924(c)(1)(A). The predicate

“crime of violence” for Counts 3 and 4 was Count 1, conspiracy to commit Hobbs Act

Robbery. On May 8, 2015, Movant was sentenced as follows: 240 months as to Counts

1, 2, and 3, to all run concurrently with each other, and 120 months as to Count 4, to run

consecutive to Counts 1, 2, and 3. Movant was sentenced to a total of 360 months

imprisonment.

      On May 25, 2018, Movant filed a pro se Motion to Vacate Sentence under 28

U.S.C. § 2255, asserting nine grounds for relief from his sentence [DE 1]. Then on June

24, 2019, the United States Supreme Court held in Davis that the definition of “crime of

violence” in the residual clause of section 924(c) was unconstitutionally vague. 139 S.Ct.

2319. Following Davis, Judge Snow appointed counsel for Movant and ordered counsel

to brief ground nine only – whether Movant was entitled to a resentencing in light of

Davis [DE 19]. The Eleventh Circuit then issued its decision in Brown, holding that after

Davis, a conviction for conspiracy to commit a Hobbs Act robbery cannot qualify as a

“crime of violence” under 18 U.S.C. § 924(c). 942 F.3d 1069.

      Following Davis and Brown, the Government agrees that Movant’s convictions

and sentences as to Counts 3 and 4 should be vacated because Movant’s “crime of

violence” as to those counts was predicated solely on Count 1, conspiracy to commit

Hobbs Act robbery. Accordingly, Judge Snow recommends that this Court hold a

resentencing hearing and direct United States Probation to prepare an amended

Presentence Investigation Report (“PSI”) recalculating Movant’s guideline sentencing




                                             2
range as to Counts 1 and 2 only. The Court agrees with Judge Snow’s well-reasoned

Report and the recommendations contained therein. Accordingly, it is

      ORDERED AND ADJUDGED as follows:

      1. The Report and Recommendation of Magistrate Judge [DE 27] is ADOPTED

          in its entirety.

      2. Movant Wallace Lee Brewton, III's Amended Motion to Vacate, Set Aside, or

          Correct Sentence filed pursuant to 28 U.S.C. § 2255 [DE 26] is GRANTED.

          Movant’s Motion for Relief on Ground Nine [DE 17] is DENIED as MOOT.

      3. Movant’s convictions and sentences as to Counts 3 and 4 are hereby

          VACATED.

      4. Movant shall be RESENTENCED as to Counts 1 and 2 only. The Court will

          enter a separate order setting a resentencing hearing and reappointing

          counsel.

      5. The United States Probation Office shall prepare an amended Presentence

          Investigation Report recalculating Movant’s Advisory Guideline Sentencing

          Range with respect to Counts 1 and 2 only.

      6. The Clerk of Court is directed to CLOSE this case and DENY as moot all

          pending motions.

      DONE AND ORDERED in Chambers at Fort Lauderdale, Broward County,

Florida, this 30th day of March, 2020.




                                           3
Copies provided to:
Magistrate Judge Lurana S. Snow
Counsel of record via CM/ECF
Pro se parties via U.S. mail to address on file
U.S. Probation




                                             4
